EACOMBE, Circuit Judge.
The suit is the usual one for infringement of patent. The answer sets up various defenses. It also sets up a counterclaim which charges that complainant in combination with others has circulated false statements about defendant’s cleaner and has threatened defendant’s customers with suits which it has had no intention of bringing. It is prayed that further interference of this sort with defendant’s business be enjoined and that it have damages for any loss already sustained by the circulation of these statements and threats. This may or may not be a good cause of action; it may or may not be susceptible of proof; it can hardly be said to arise out of the transaction which is the subject-matter of the suit. But it does fall within the second category of counterclaims allowable under new equity rule 30 (198 Eed. xxvi, 115 C. C. A. xxvi), since it “might be made the subject of an independent suit in equity against the plaintiff.”
The motion to strike out is denied.